Case 1:96-cr-01123-SHS Document 111 Filed 06/11/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

¥v.
96-Cr-1123 (SHS)

ALFRED WHITE, ORDER

Defendant.

 

 

SIDNEY H. STEIN, U.S. District Judge.

The Court has received defendant Alfred White’s most recent successive motion
brought pursuant to 28 U.S.C. § 2255, (ECF No. 109.) The U.S Court of Appeals for the
Second Circuit previously granted White leave, in light of Johnson v. United States, 576 U.S,
591 (2015), and United States v. Davis 139 S. Ct. 2319 (2019), to file a successive section 2255
motion, as well as to amend and supplement his two prior successive motions. (ACF No.
104; see Def.’s Mots., ECF Nos. 97, 100, 109.) The Court has also received White’s motion for
compassionate release pursuant to 18 U.S.C. § 3582(c)(1 (A). (ECF No. 105.) Accordingly,

IT IS HEREBY ORDERED that:

Dated:

1.

New York, New York
June 11, 2021

The Clerk of Court shall notify the Criminal Division of the U.S. Attorney’s
Office for the Southern District of New York that this order has been issued.

The Federal Defenders is directed to represent defendant in both his section
2255 motion and his pending compassionate release motion.

The Federal Defenders shall file a memorandum of law in support of White's
successive section 2255 motions, as well as a memorandum of law in support of
his compassionate release motion, on or before July 2, 2021.

The U.S. Attorney’s Office shall respond to defendant’s motions on or before
July 23, 2021,

The Clerk of Court is directed to send a copy of this Order to Alfred White
{43290-054], FCI Fairton, Federal Correctional Institution, P.O. Box 420, Fairton,
NJ 08320.

SO ORDERS D

   

 

Sidney, Stein, U.S.D.J.

 
